Case 2:21-cv-11205-TGB-DRG ECF No. 16, PageID.80 Filed 08/17/21 Page 1 of 10




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

 STEVEN P. MEERSCHAERT,

              Plaintiff,
                                            CASE NO. 2:21-cv-11205
 v.
                                            HON. TERRENCE G. BERG
 ASCENSION HEALTH, a Missouri
 not for profit corporation, and
                                            MAGISTRATE JUDGE
 ASCENSION BRIGHTON CENTER
                                            DAVID R. GRAND
 FOR RECOVERY, a Michigan not for
 profit corporation,

              Defendants.

 SOMMERS SCHWARTZ, P.C.                      JACKSON LEWIS, P.C.
 Daniel D. Swanson (P29288)                  Tiffany Buckley-Norwood (P69807)
 Jenna Sheena (P84645)                       Franceska N. Edinger (P84629)
 Attorneys for Plaintiff                     Attorneys for Defendants
 One Towne Square, Suite 1700                2000 Town Center, Ste. 1650
 Southfield, Michigan 48076                  Southfield, MI 48075
 (248) 355-0300                              (248) 936-1900
 dswanson@sommerspc.com                      Tiffany.Buckley@jacksonlewis.com
 JSheena@sommerspc.com                       Franceska.Edinger@jacksonlewis.com


        STIPULATED CONFIDENTIALITY PROTECTIVE ORDER

      WHEREAS, parties and non-parties to this action (the “Litigation”), have

been or may be requested in the course of discovery or other proceedings to produce

or disclose testimony, documents, or other information (the “Discovery Material”)

that they consider private, confidential, or proprietary; and
Case 2:21-cv-11205-TGB-DRG ECF No. 16, PageID.81 Filed 08/17/21 Page 2 of 10




      WHEREAS, Defendants ASCENSION HEALTH and ASCENSION

BRIGHTON CENTER FOR RECOVERY (“Defendants”) and Plaintiff STEVEN

MEERSCHAERT (“Plaintiff”) have agreed, by and through their undersigned

attorneys, to set forth procedures for, and rules governing, the use of such Discovery

Material;

      1.     IT IS ORDERED that all Discovery Material produced, or depositions

taken in discovery in the Litigation, shall be used solely for purposes of the Litigation

and for no other purpose. If, in the course of discovery or other proceedings in this

action, Defendants, Plaintiff, or any party to the Litigation, or any third party

discloses Discovery Material they deem private, confidential, or proprietary, the

producing entity may designate such Discovery Material as “Confidential.”

Discovery Material designated as Confidential, and all copies, summaries, or

extracts thereof, shall be referred to herein as “Confidential Material,” and shall be

subject to all the terms of this Stipulation and Protective Order (“Order”).

      2.     Documents may be designated “Confidential” by stamping each page

of the document with the corresponding legend. Deposition testimony may be

designated “Confidential” by so indicating orally on the record during the

deposition, or by subsequent designation in writing by the deponent or his/her

attorney, or an attorney for any party. The designated pages of the transcript of any

such deposition shall be marked by the court reporter with the appropriate legend.



                                           2
Case 2:21-cv-11205-TGB-DRG ECF No. 16, PageID.82 Filed 08/17/21 Page 3 of 10




      3.     Any person in possession of Discovery Material shall maintain it in a

reasonable and appropriate manner so as to avoid disclosure of its contents in any

manner not permitted by this Order.

      4.     Confidential Material shall not be disclosed, except as provided in

paragraphs 5 and 6 below, except upon prior written consent of the designating party.

      5.     Confidential Material may be disclosed only to the extent reasonably

necessary for the conduct of the Litigation and only to the following:

             (a)   the Court (including any appellate court) and Court personnel;

             (b)   court reporters in connection with the taking of a deposition or
                   the transcription of court proceedings;

             (c)   attorneys (including in-house and outside counsel) of the parties
                   to the Litigation (or the corporate parent of a party to the
                   Litigation) and such attorneys’ employees;

             (d)   parties to the Litigation and their officers, directors, trustees, and
                   employees – with the exception of documents denoted for
                   Attorneys’ Possession Only which may not be disclosed to any
                   of the foregoing except by the express consent of the producing
                   party;

             (e)   the creator and addressees of such Confidential Material and
                   persons who received a copy thereof prior to its production in the
                   Litigation;

             (f)   anticipated and actual fact witnesses other than the parties to the
                   Litigation, provided that counsel has a good-faith basis to
                   disclose such information to such witness; and

             (g)   experts, advisors, consultants, and other persons engaged to
                   assist directly in the Litigation.




                                          3
Case 2:21-cv-11205-TGB-DRG ECF No. 16, PageID.83 Filed 08/17/21 Page 4 of 10




      6.     With respect to persons specified in paragraph 5(f) and (g) above, any

testimony concerning Confidential Material shall itself be deemed Confidential

Material.

      7.     In the event that counsel for any signatory to this Order at any time

believes that Confidential Material should cease to be so designated, such counsel

shall so notify counsel for the designating party. Counsel for the challenging and

designating parties shall confer in good faith within ten business days of such

notification in an effort to resolve the matter by agreement. If agreement is not

reached within ten business days thereafter, the challenging party shall have the

burden of moving and may move upon proper notice within thirty days to obtain an

appropriate order. In the event that such a motion is made, any disputed Discovery

Material shall remain subject to and protected by this Order until such motion is

resolved.

      8.     Compliance with the terms of the Order shall not be deemed an

admission that any Discovery Material is not otherwise protected from disclosure or

admissible in evidence and shall not constitute a waiver of the right of any person to

object to the production of any Discovery Material for any reason whatsoever.

      9.     This Order shall have no effect upon a designating party’s use of its

own Discovery Material, regardless of designation.




                                          4
Case 2:21-cv-11205-TGB-DRG ECF No. 16, PageID.84 Filed 08/17/21 Page 5 of 10




      10.    The inadvertent failure to designate Discovery Material as Confidential

shall be corrected by supplemental written notice to the receiving party as soon as

practicable, and the receiving party shall make all reasonable efforts to retrieve all

copies, if any, of such documents disclosed to persons other than those listed in

paragraph 5 hereof and to prevent further use or disclosure of Confidential

information contained therein by such persons.

      11.    The production of privileged or work-product protected documents,

electronically stored information (“ESI”) or other information, whether inadvertent or

otherwise, is not a waiver of the privilege or protection from discovery in this case or

in any other federal or state proceeding. Nothing contained herein is intended to or

shall serve to limit a party’s right to conduct a review of documents, ESI or

information (including metadata) for relevance, responsiveness and/or segregation of

privileged and/or protected information before production. Any Discovery Material

so produced and subsequently made subject to a claim of privilege or work-product

shall immediately be returned to the producing person, and all copies or summaries

thereof immediately destroyed, and such Discovery Material shall not be introduced

into evidence in this or any other proceeding by any person or order of the Court,

nor will such Discovery Material be subject to production in any other proceeding

by virtue of the fact that it was inadvertently produced in this proceeding. The

production of any Discovery Material in this action, which, absent such production,



                                           5
Case 2:21-cv-11205-TGB-DRG ECF No. 16, PageID.85 Filed 08/17/21 Page 6 of 10




would have been in whole or in part privileged under the attorney-client privilege or

the work-product doctrine, will not waive the attorney-client privilege or the work-

product doctrine as to any material not produced, regardless of its subject matter.

This shall be interpreted to provide the maximum protection allowed by Federal Rule

of Evidence 502(d).

      12.    If any person in possession of Confidential Material is served with any

legal process or other request seeking production of such material, such person shall

give the designating party (a) prompt written notice of the receipt of such request;

(b) a copy of any proposed response to such request at least two business days prior

to furnishing such response; and (c) written notice of any hearing or other proceeding

relating to such request at least five business days prior to such hearing or other

proceeding (unless such person receives less than five business days’ notice, in

which event notice shall be given the same day as such person receives notice).

Nothing herein shall be construed as requiring the person served with any legal

process or other request seeking production of any Discovery Material to refuse to

comply with its legal obligations regarding such process or request.

      13.    Nothing in this Order shall be deemed in any way to restrict the use of

Discovery Material that is publicly available or has been or could be legally obtained

independent of formal discovery in the Litigation, whether or not the same material

has also been obtained through formal discovery in the Litigation.



                                          6
Case 2:21-cv-11205-TGB-DRG ECF No. 16, PageID.86 Filed 08/17/21 Page 7 of 10




      14.    To the extent that there is any conflict between the terms of this Order

and rules of the Court, the rules of the Court will govern.

      15.    Upon request of the designating party, and following the termination of

this action and any related proceedings and appeals, any person in possession of

Confidential or Attorneys’ Possession Only Material shall either (1) return such

material to counsel for the designating party; or (2) certify to counsel for the

designating party that all such material and copies, summaries, and extracts thereof

have been destroyed, provided, however, that the signatories to this Order and their

counsel may retain copies of attorney work-product and briefs, pleadings, and other

papers filed with or sent to the Court that incorporate, append, or refer to such

material, with such papers remaining subject to the terms and conditions of this

Order.

      16.    In the event that any person shall violate or threaten to violate any of

the terms of the Order, the aggrieved party may seek an appropriate remedy from

the Court, and no signatory to this Order shall raise as a defense to a request for

injunctive relief that the aggrieved party possesses an adequate remedy at law.

      17.    The terms of this Order shall be effective, and the parties and their

counsel shall be bound by the terms of this Order on the date the Order is signed by

the parties' counsel.




                                          7
Case 2:21-cv-11205-TGB-DRG ECF No. 16, PageID.87 Filed 08/17/21 Page 8 of 10




      18.      The terms of this Order shall not terminate at the conclusion of the

Litigation.

      19.      Prior to the time this Order is entered by the Court, Discovery Material

shall be subject to the terms of this Order to the same extent as though the Order has

been entered by the Court.

      20.      Documents and information containing third-party individually

identifiable health information or Protected Health Information as defined by

regulations under the Health Insurance Portability and Accountability Act, 45 CFR

§160.103, and other third-party patient health information protected by the

Physician-Patient Privilege, MCL § 600.2157 and/or Michigan’s Patient Rights

Statute, MCL § 333.20201 (collectively referred to as “PHI”) shall only be produced

in the instant cause of action if the PHI is redacted and the document is marked

“CONFIDENTIAL.” In the event any PHI is inadvertently produced or received by

any Party to this action in unredacted form, it shall be immediately returned to the

producing Party, and all copies or summaries thereof immediately destroyed, and

such Discovery Material containing PHI shall not be introduced into evidence in this

or any other proceeding until such time as it is returned to the producing Party for

appropriate redactions and re-production in redacted form with “CONFIDENTIAL”

designation.




                                           8
Case 2:21-cv-11205-TGB-DRG ECF No. 16, PageID.88 Filed 08/17/21 Page 9 of 10




      21.    Filing Protected Documents. In the event that documents designated as

Confidential are filed, home addresses, phone numbers, driver’s license numbers,

dates of birth, social security numbers, proprietary information, and other sensitive

information will be redacted from documents filed in the public record.

      22.    This order does not authorize the filing of any documents or other

matter under seal. Documents or other matter may be sealed only if authorized by

statute, rule, or order of the Court. A party seeking to file such items under seal shall

file and serve a motion or submit a proposed stipulated order that sets forth

      a. the authority for sealing;

      b. an identification and description of each item proposed for sealing;

      c. the reason that sealing each item is necessary;

      d. the reason that means other than sealing are not available or
      unsatisfactory to preserve the interest advanced by the movant in
      support of sealing;

      e. a memorandum of legal authority supporting sealing.

      See Local Rule 5.3. A party shall not file or otherwise tender to the Clerk any

item proposed for sealing unless the Court has granted the motion or entered the

proposed stipulated order required by this section.

      Whenever a motion to seal is filed, the movant shall comply with the

requirements of Local Rule 5.3 set forth above and submit a proposed order which

states the particular reason the sealing is required. The proposed order shall be



                                           9
Case 2:21-cv-11205-TGB-DRG ECF No. 16, PageID.89 Filed 08/17/21 Page 10 of 10




submitted to the undersigned district judge or to the magistrate judge to whom the

matter is referred, via the link located under the “Utilities” section of CM/ECF. If a

motion to seal is granted, the documents to be filed under seal shall be filed

electronically by the movant with an appropriate designation that the documents are

to be held under seal.

                  IT IS SO ORDERED.

                                       /s/Terrence G. Berg_________________
                                       HON. TERRENCE G. BERG
                                       UNITED STATES DISTRICT JUDGE
Dated: August 17, 2021


WE HEREBY STIPULATE TO ENTRY OF THE ABOVE ORDER:


 SOMMERS SCHWARTZ, P.C.                       JACKSON LEWIS P.C.

 By: /s/ Jenna Sheena (w/consent)             By: /s/ Tiffany Buckley-Norwood
 SOMMERS SCHWARTZ, P.C.                       JACKSON LEWIS, P.C.
 Daniel D. Swanson (P29288)                   Tiffany Buckley-Norwood (P69807)
 Jenna Sheena (P84645)                        Franceska N. Edinger (P84629)
 Attorneys for Plaintiff                      Attorneys for Defendants
 One Towne Square, Suite 1700                 2000 Town Center, Ste. 1650
 Southfield, Michigan 48076                   Southfield, MI 48075
 (248) 355-0300                               (248) 936-1900
 dswanson@sommerspc.com                       Tiffany.Buckley@jacksonlewis.com
 JSheena@sommerspc.com                        Franceska.Edinger@jacksonlewis.com

 Dated: August 17, 2021                       Dated: August 17, 2021
4812-8355-5057, v. 3




                                         10
